Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowable because the prior art of record fails to teach or suggest a tip gap control system for a ducted aircraft having a vertical takeoff and landing flight mode and a forward flight mode, the tip gap control system comprising: a flight control computer including an inner duct surface control module configured to generate an inner duct surface actuator command in response to the ducted aircraft converting between the vertical takeoff and landing flight mode and the forward flight mode; and a proprotor system in data communication with the flight control computer, the proprotor system comprising: a duct including a plurality of active inner duct surfaces movable into a plurality of positions including a retracted position and an extended position; a plurality of proprotor blades surrounded by the duct; and one or more actuators coupled to the active inner duct surfaces; wherein, the one or more actuators are configured to move the active inner duct surfaces between the plurality of positions based on the inner duct surface actuator command, thereby controlling a tip gap between the proprotor blades and the duct; wherein, the one or more actuators move the active inner duct surfaces to form a vertical takeoff and landing flight mode tip gap between the proprotor blades and the duct in response to the ducted aircraft converting to the vertical takeoff and landing flight mode; and wherein, the one or more actuators move the active inner duct surfaces to form a forward flight mode tip gap between the proprotor blades and the duct in response to the ducted aircraft converting to the forward flight mode, the forward flight mode tip gap different from the vertical takeoff and landing flight mode tip gap.
Claim 11 is allowable because the prior art of record fails to teach or suggest a rotorcraft having a vertical takeoff and landing flight mode and a forward flight mode, the rotorcraft comprising: a fuselage; a flight control computer including an inner duct surface control module configured to generate an inner duct surface actuator command in response to the rotorcraft converting between the vertical takeoff and landing flight mode and the forward flight mode; and a proprotor system coupled to the fuselage and in data communication with the flight control computer, the proprotor system comprising: a duct including a plurality of active inner duct surfaces movable into a plurality of positions including a retracted position and an extended position; a plurality of proprotor blades surrounded by the duct; and one or more actuators coupled to the active inner duct surfaces; wherein, the one or more actuators are configured to move the active inner duct surfaces between the plurality of positions based on the inner duct surface actuator command, thereby controlling a tip gap between the proprotor blades and the duct; [[duct.]] wherein, the one or more actuators move the active inner duct surfaces to form a vertical takeoff and landing flight mode tip gap between the proprotor blades and the duct in response to the rotorcraft converting to the vertical takeoff and landing flight mode; and wherein, the one or more actuators move the active inner duct surfaces to form a forward flight mode tip gap between the proprotor blades and the duct in response to the rotorcraft converting to the forward flight mode, the forward flight mode tip gap different from the vertical takeoff and landing flight mode tip gap.
Claim 13 is allowable because the prior art of record fails to teach or suggest a method for controlling a tip gap for a ducted aircraft having a vertical takeoff and landing flight mode and a forward flight mode, the method comprising: generating an inner duct surface actuator command in response to the ducted aircraft converting between the vertical takeoff and landing flight mode and the forward flight mode; transmitting the inner duct surface actuator command to a proprotor system including a duct and a plurality of proprotor blades, the duct including a plurality of active inner duct surfaces; [[and]] moving at least one of the active inner duct surfaces between a retracted position and an extended position in response to the inner duct surface actuator command, thereby controlling the tip gap between the proprotor blades and the duct; [[duct.]] moving at least one of the active inner duct surfaces to form a vertical takeoff and landing flight mode tip gap between the proprotor blades and the duct in response to the ducted aircraft converting to the vertical takeoff and landing flight mode; and moving at least one of the active inner duct surfaces to form a forward flight mode tip gap between the proprotor blades and the duct in response to the ducted aircraft converting to the forward flight mode, the forward flight mode tip gap different from the vertical takeoff and landing flight mode tip gap.The best prior art of record is Smith (US #7,874,513) which does teach a ducted aircraft having a vertical takeoff and landing flight mode and a forward flight mode, system comprising: a flight control computer configured to generate a command in response to the ducted aircraft converting between the vertical takeoff and landing flight mode and the forward flight mode; and a proprotor system in data communication with the flight control computer, the proprotor system comprising: a duct; a plurality of proprotor blades surrounded by the duct.  But does not teach a tip gap control system comprising a flight control computer including an inner duct surface control module configured to generate an inner duct surface actuator command; a duct including a plurality of active inner duct surfaces movable into a plurality of positions including a retracted position and an extended position; and one or more actuators coupled to the active inner duct surfaces; wherein, the one or more actuators are configured to move the active inner duct surfaces between the plurality of positions based on the inner duct surface actuator command, thereby controlling a tip gap between the proprotor blades and the duct; wherein, the one or more actuators move the active inner duct surfaces to form a vertical takeoff and landing flight mode tip gap between the proprotor blades and the duct in response to the ducted aircraft converting to the vertical takeoff and landing flight mode; and wherein, the one or more actuators move the active inner duct surfaces to form a forward flight mode tip gap between the proprotor blades and the duct in response to the ducted aircraft converting to the forward flight mode, the forward flight mode tip gap different from the vertical takeoff and landing flight mode tip gap.
Another prior art of record is Sun (PGPub #2019/0010823) which does teach a tip gap control system comprising a flight control computer including an inner duct surface control module configured to generate an inner duct surface actuator command; a duct including a plurality of active inner duct surfaces movable into a plurality of positions including a retracted position and an extended position; and one or more actuators coupled to the active inner duct surfaces; wherein, the one or more actuators are configured to move the active inner duct surfaces between the plurality of positions based on the inner duct surface actuator command, thereby controlling a tip gap between the proprotor blades and the duct.  But does not teach that the one or more actuators move the active inner duct surfaces to form a vertical takeoff and landing flight mode tip gap between the proprotor blades and the duct in response to the ducted aircraft converting to the vertical takeoff and landing flight mode; and wherein, the one or more actuators move the active inner duct surfaces to form a forward flight mode tip gap between the proprotor blades and the duct in response to the ducted aircraft converting to the forward flight mode, the forward flight mode tip gap different from the vertical takeoff and landing flight mode tip gap.
Additional prior arts of record include Wakeman (US #5,601,402), Delvaux (US #5,344,284). And Blaney (PGPub #2016/0305269) all of these prior arts are for ducted fan systems on aircrafts that have active inner duct surfaces that are movable relative to the blades. But none of these references teach that the one or more actuators move the active inner duct surfaces to form a vertical takeoff and landing flight mode tip gap between the proprotor blades and the duct in response to the ducted aircraft converting to the vertical takeoff and landing flight mode; and wherein, the one or more actuators move the active inner duct surfaces to form a forward flight mode tip gap between the proprotor blades and the duct in response to the ducted aircraft converting to the forward flight mode, the forward flight mode tip gap different from the vertical takeoff and landing flight mode tip gap.
None of the prior arts of record that teach an active inner duct surface are used in aircraft that are capable of vertical takeoff and landing, and none of the VTOL capable aircrafts feature active inner duct surfaces.  It would not have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the one or more actuators move the active inner duct surfaces to form a vertical takeoff and landing flight mode tip gap between the proprotor blades and the duct in response to the ducted aircraft converting to the vertical takeoff and landing flight mode; and wherein, the one or more actuators move the active inner duct surfaces to form a forward flight mode tip gap between the proprotor blades and the duct in response to the ducted aircraft converting to the forward flight mode, the forward flight mode tip gap different from the vertical takeoff and landing flight mode tip gap without the use of hindsight reconstruction as there is no obvious motivation to modify the references to teach these limitations.
Claims 2-10, 12, 14-16, 18-19, and 21-22 are allowable due to their respective dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LAWRENCE GMOSER whose telephone number is (571)270-5083. The examiner can normally be reached Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.G./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647